       Case 2:20-cv-01752-DLR Document 33 Filed 12/04/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                      No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court is the motion to dismiss filed by Gurstel Law Firm, P.C.

17   (“Gurstel”), Loren Unger, Jesse Vassallo Lopez, and Amy Blowers (Doc. 11), to which
18   Wheaton Van Lines, Inc. (“Wheaton”) and Tamara Cook have joined1 (Doc. 15).

19   Defendants’ motion is granted for two independent reasons.

20          First, Plaintiffs have failed to respond to Defendants’ motion. Pursuant to LRCiv
21   7.2(i), Plaintiffs’ failure to respond may be deemed consent to the granting of the motion,
22   allowing the Court to dispose of it summarily.

23          Second, LRCiv 7.2(i) notwithstanding, dismissal is appropriate because Plaintiffs’

24   claims are barred by collateral estoppel and res judicata. This lawsuit is the most recent in

25   a series of redundant lawsuits that Plaintiffs have filed in both state and federal court.2

26          1
               Wheaton’s and Ms. Cook’s request for oral argument is denied because oral
     argument will not help the Court resolve the motion. See Fed. R. Civ. P. 78(b); LRCiv.
27   7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d 724, 729 (9th
     Cir. 1991).
28           2
               See, e.g., Jacobs v. Wheaton Van Lines, Inc., No. CV-17-03967-PHX-JAT, 2018
     WL 2939821 (D. Ariz. June 12, 2018) (consolidated with Case No. 2:18-cv-00181-JAT)
       Case 2:20-cv-01752-DLR Document 33 Filed 12/04/20 Page 2 of 2



 1   Particularly, following a collection lawsuit against Plaintiff Linda Jacobs brought by
 2   Gurstel on behalf of Wheaton in which Wheaton prevailed, Plaintiffs have filed four federal
 3   and six state lawsuits against Defendants all arising out of that collection dispute. Despite
 4   being named vexatious litigants in state court and being sanctioned (Doc. 12-8), Plaintiffs
 5   persist in filing these frivolous lawsuits. Because all three counts in Plaintiffs’ complaint
 6   either arise out of the same facts underlying the prior lawsuits (and are therefore barred by
 7   res judicata) or attempt to relitigate an issue already decided in the prior suits (and are
 8   therefore barred by collateral estoppel), dismissal is appropriate.
 9          IT IS ORDERED that Defendants’ motion to dismiss (Doc. 11) is GRANTED.
10   The Clerk of Court is directed to terminate any pending motions and close the case.
11          Dated this 4th day of December, 2020.
12
13
14
15
                                                   Douglas L. Rayes
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     aff’d mem., Jacobs v. Wheaton Van Lines, Inc., 788 F. App’x. 425 (9th Cir. 2019).

                                                 -2-
